DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0283945 (“Yahata”).	4
B. Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0319424 (“Takahashi”).	5
C. Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0202416 (“Provencher”).	6
IV. Allowable Subject Matter	7
V. Pertinent Prior Art	8
Conclusion	9


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election of species group I, claims 1-12, in the reply filed on 10/04/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0283945 (“Yahata”).
With regard to claim 1, Yahata discloses, generally in Fig. 1,
1. (Original) A process chamber lid assembly, comprising: 
[1] a housing 241 [¶ 40] enclosing a gas dispersion channel that extends along a central axis of the housing, the gas dispersion channel having an upper portion and a lower portion [As consistent with the Instant Application, the “gas dispersion channel 134” is the negative space within the housing 375 (see Instant Specification: ¶ 33; Fig. 5)]; 
[2] a lid plate 231/233/235 coupled to the housing 241 and having a contoured bottom surface that extends downwardly and outwardly from a central opening coupled to the lower portion of the gas dispersion channel to a peripheral portion of the lid plate 231/233/235 [¶¶ 42, 44]; and 
[3a] a gas distribution plate 234(234b) [¶ 41] disposed below the lid plate 231/233/235, 
[3b] the gas distribution plate 234(234b) having an upper outer peripheral contour configured to form a pumping channel 258 [¶¶ 44, 38, noting 239 is a vacuum pump] between the gas distribution plate 234 and the lid plate 231/233/235, 
[3c] the gas distribution plate 234(234b) having a top surface and a bottom surface with a plurality of apertures 234a disposed through the gas distribution plate 234(234b) from the top surface to the bottom surface, 
[4] the contoured bottom surface of the lid plate 231/233/235 and top surface of the gas distribution plate 234 defining a gap [as shown in Fig. 1].  
2. (Original) The lid assembly of claim 1, wherein the contoured bottom surface of the lid plate 231/233/235 comprises an inner zone [nearest 241], a middle zone [between “inner zone” and “outer zone”] and an outer zone [farthest from 241], the inner zone having a larger gap than the middle zone, the middle zone having a larger gap than the outer zone [because the entire lower contour of the lid plate 231/233/235 is sloped while the gas distribution plate 234(234b) is planar, as shown in Fig. 1].  
3. (Original) The lid assembly of claim 2, wherein the inner zone [nearest 241] is defined from a central axis of the lid plate 231/233/235 to an inner zone radial distance from the central axis, the middle zone [between “inner zone” and “outer zone”] defined from the inner zone radial distance to a middle zone radial distance from the central axis, and the outer zone [farthest from 241] measured from the middle zone radial distance to an outer zone radial distance at an outer peripheral edge of the contoured bottom surface [as shown in Fig. 1 because the claimed “defining” of each of the claimed inner, middle, and outer zones is arbitrary].  

7. (Original) The lid assembly of claim 3, wherein the outer zone [farthest from 241] is sloped from the middle zone to a front face of the lid plate forming an outer zone angle [because the entire lower contour of the lid plate 231/233/235 is sloped].  

B. Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0319424 (“Takahashi”).
With regard to claim 1, Takahashi discloses, generally in Figs. 1 and 3,
1. (Original) A process chamber lid assembly, comprising: 
[1] a housing 241 [¶ 34] enclosing a gas dispersion channel that extends along a central axis of the housing 241, the gas dispersion channel having an upper portion and a lower portion [As consistent with the Instant Application, the “gas dispersion channel 134” is the negative space within the housing 375 (see Instant Specification: ¶ 33; Fig. 5)];
[2] a lid plate 231/233/235 [¶¶ 34, 36, 40] coupled to the housing and having a contoured bottom surface that extends downwardly and outwardly from a central opening coupled to the lower portion of the gas dispersion channel to a peripheral portion of the lid plate 231/233/235; and 
[3a] a gas distribution plate 234 disposed below the lid plate 231/233/235, 
[3b] the gas distribution plate 234 having an upper outer peripheral contour configured to form a pumping channel [end of buffer space connected to exhaust pipe 263; ¶¶ 88-89] between the gas distribution plate 234 and the lid plate 231/233/235, 
[3c] the gas distribution plate 234 having a top surface and a bottom surface with a plurality of apertures 234a disposed through the gas distribution plate 234 from the top surface to the bottom surface [¶ 37], 
[4] the contoured bottom surface of the lid plate 231/233/235 and top surface of the gas distribution plate defining a gap 232 [i.e. “buffer space 232”; ¶ 37].  
2. (Original) The lid assembly of claim 1, wherein the contoured bottom surface of the lid plate 231/233/235 comprises an inner zone [nearest 241], a middle zone [between “inner zone” and “outer zone”] and an outer zone [farthest from 241], the 231/233/235 is sloped while the gas distribution plate 234(234b) is planar, as shown in Fig. 1].  
3. (Original) The lid assembly of claim 2, wherein the inner zone [nearest 241] is defined from a central axis of the lid plate 231/233/235 to an inner zone radial distance from the central axis, the middle zone [between “inner zone” and “outer zone”] defined from the inner zone radial distance to a middle zone radial distance from the central axis, and the outer zone [farthest from 241] measured from the middle zone radial distance to an outer zone radial distance at an outer peripheral edge of the contoured bottom surface [as shown in Fig. 1 because the claimed “defining” of each of the claimed inner, middle, and outer zones is arbitrary].  
6. (Original) The lid assembly of claim 3, wherein the middle zone [between “inner zone” and “outer zone”] comprises in the range of about 10% to about 90% of the distance from the central axis to the outer zone radial distance [as shown in Fig. 1 because the claimed “defining” of each of the claimed inner, middle, and outer zones is arbitrary].  

C. Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0202416 (“Provencher”).
With regard to claim 1, Provencher discloses, generally in Fig. 1,
1. (Original) A process chamber lid assembly, comprising: 
[1] a housing 11 [¶ 40] enclosing a gas dispersion channel that extends along a central axis of the housing 11, the gas dispersion channel having an upper portion and a lower portion [As consistent with the Instant Application, the “gas dispersion channel 134” is the negative space within the housing 375 (see Instant Specification: ¶ 33; Fig. 5)]; 
[2] a lid plate 2 [¶ 40] coupled to the housing 11 and having a contoured bottom surface that extends downwardly and outwardly from a central opening coupled to the lower portion of the gas dispersion channel to a peripheral portion of the lid plate 2; and 
[3a] a gas distribution plate 3 [¶¶ 29, 43] disposed below the lid plate 2, 
[3b] the gas distribution plate 3 having an upper outer peripheral contour configured to form a pumping channel 17/18 [¶¶ 37, 47] between the gas distribution plate 3 and the lid plate 2, 
3 having a top surface and a bottom surface with a plurality of apertures 21 [¶ 49] disposed through the gas distribution plate 3 from the top surface to the bottom surface, 
[4] the contoured bottom surface of the lid plate 2 and top surface of the gas distribution plate 3 defining a gap.  
2. (Original) The lid assembly of claim 1, wherein the contoured bottom surface of the lid plate 3 comprises an inner zone [nearest 11], a middle zone [between “inner zone” and “outer zone”] and an outer zone [farthest from 11], the inner zone having a larger gap than the middle zone, the middle zone having a larger gap than the outer zone [as shown in Fig. 1].  
3. (Original) The lid assembly of claim 2, wherein the inner zone [nearest 11]is defined from a central axis of the lid plate 2 to an inner zone radial distance from the central axis, the middle zone [between “inner zone” and “outer zone”] defined from the inner zone radial distance to a middle zone radial distance from the central axis, and the outer zone [farthest from 11] measured from the middle zone radial distance to an outer zone radial distance at an outer peripheral edge of the contoured bottom surface [as shown in Fig. 1 because the claimed “defining” of each of the claimed inner, middle, and outer zones is arbitrary].  
6. (Original) The lid assembly of claim 3, wherein the middle zone comprises in the range of about 10% to about 90% of the distance from the central axis to the outer zone radial distance [as shown in Fig. 1 because the claimed “defining” of each of the claimed inner, middle, and outer zones is arbitrary].  
7. (Original) The lid assembly of claim 3, wherein the outer zone [farthest from 11] is sloped from the middle zone to a front face of the lid plate forming an outer zone angle [as shown in Fig. 1].  

IV. Allowable Subject Matter
Claims 4, 5, and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 reads,
4. (Original) The lid assembly of claim 3, wherein the middle zone of the contoured bottom surface forms a substantially uniform gap.  

Claim 5 depends from claim 4 and would be allowable for the same reason.
Claim 8 reads,
8. (Original) The lid assembly of claim 7, wherein the outer zone of the contoured bottom surface is connected to the pumping channel through pumping holes formed in the lid plate.  
The prior art does not reasonably teach or suggest --in the context of the claim-- the feature requiring “the outer zone of the contoured bottom surface [to be] connected to the pumping channel through pumping holes formed in the lid plate”.
Claims 9-12 depend from claim 8 and would be allowable for the same reason.

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) US 2017/0009347 (“Jang”) is cited for teaching a plurality of pumping holes 111 formed in a lid 105 of a chamber, wherein the pumping holes 111 are connected to a gas discharge path 117 (Jang: Figs. 1, 2, and 4A-4C).
(2) US 2005/0208217 (“Shinriki”) is cited for being essentially the same as Provencher (supra).
(3) US 2015/0340226 (“Ashihara”) is cited for teaching all of the features of claim 1 except for the lid 231 having the “contoured bottom surface that extends downwardly and outwardly from a central opening … to a peripheral portion of the lid plate”.
231 having the “contoured bottom surface that extends downwardly and outwardly from a central opening … to a peripheral portion of the lid plate”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814